Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10448704 and/or 11357286. Although the claims at issue are not identical, they are not patentably distinct from each other because all claim a sole structure having a plate with concave/convex portion and a midsole with upper and lower portions located above and below the plate respectively.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/231274.  Although the claims at issue are not identical, they are not patentably distinct from each other because all claim a sole structure having a plate with concave/convex portion and a midsole with upper and lower portions located above and below the plate respectively.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Interpretation
It is noted that applicant refers to the midsole having a first portion disposed between “the first surface of the plate and the upper”, however the claims are limited to a sole structure and do not positively recite an upper as part of the invention, the claims have been interpreted as the midsole being located between the first surface of the plate and the upper surface of the sole.  It is suggested that applicant amend the claims to clarify such.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-8, 11-13, 15-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Geer (8381416).
     Geer shows A sole structure (see figure 18) for an article of footwear having an upper, the sole structure comprising:
     a plate (1806) including a first surface defining a concave portion and a second surface disposed on an opposite side of the plate than the first surface and defining a convex portion; and
      a midsole including a first portion (1802) disposed between the first surface of the plate and the upper and a second portion (1804) disposed between the second surface of the plate and a ground contacting surface of the sole structure, the first portion including a first thickness above the concave portion and the second portion including a second thickness less than the first thickness below the convex portion as claimed.
     In reference to claims 2, 3, 5-8, 11-13, and 15-18, see figure 18 which shows such.
     In reference to claim 20, the sole of figure 18 is inherently part of footwear.
Claim(s) 1-4, 6-8, 11-14, 16-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teteriatnikov (2010/0307028).
     Teteriatnikov shows A sole structure (see figures 2 and 2A) for an article of footwear having an upper, the sole structure comprising:
     a plate (111) including a first surface defining a concave portion (shown at number 251) and a second surface disposed on an opposite side of the plate than the first surface and defining a convex portion (shown at number 251); and
      a midsole including a first portion (107) disposed between the first surface of the plate and the upper and a second portion (109) disposed between the second surface of the plate and a ground contacting surface of the sole structure, the first portion including a first thickness above the concave portion and the second portion including a second thickness less than the first thickness below the convex portion as claimed.
     In reference to claims 2-4, 6-8, 11-14, 16-18, and 20 see figures 2 and 2A which shows such.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over either Geer or Teteriantnikov in view of Mayer (5720118).
     Either Geer or Teteriantnikov shows a sole structure substantially as claimed except for explicitly stating the use of foam for the midsole and embedding the plate in the foam.  Mayer teaches the well known and conventional use of foam for a midsole and embedding a plate within the foam (see column 20 lines 5-10).  It would have been obvious to use foam and to embed the plate as taught by Mayer in the sole structure of Geer or Teteriantnikov to provide a durable and secure sole structure.
Information Disclosure Statement
It is noted that the IDS pages which are crossed out are listings of references which are properly listed on the correct forms which are considered as attached.
The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).   Other useful information can be obtained at the PTO Home Page at www.uspto.gov.
In order to avoid potential delays, Technology Center 3700 is encouraging FAXing of responses to Office Actions directly into the Center at (571)273-8300 (FORMAL FAXES ONLY).  Please identify Examiner Marie Bays of Art Unit 3732 at the top of your cover sheet.
Any inquiry concerning the MERITS of this examination from the examiner should be directed to Marie Bays whose telephone number is (571) 272-4559.  The examiner can normally be reached from Mon-Thurs 6-4.
 
	
	
	/MARIE D BAYS/               Primary Examiner, Art Unit 3732